Citation Nr: 0122749	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  95-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1988 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
St. Petersburg, Florida RO, which denied a compensable rating 
for a left knee disability.  Additionally, the Board notes 
that the veteran was scheduled for a Board hearing at the New 
York, New York RO in July 2000; however, he failed to report.


REMAND

The veteran contends that his left knee disability is more 
disabling than currently evaluated.  The veteran has had 
complaints of pain, swelling, and occasional locking of the 
left knee that increases upon running and jumping.  
Specifically, in the veteran's most recent VA examination, 
dated November 1998, the veteran had complaints of 
intermittent left knee pain, swelling, giving way, and 
locking.  Furthermore, the veteran stated that upon flare-ups 
the precipitating factor of the pain was prolonged standing, 
ambulation, and cold and wet weather.  When suffering from 
flare-ups, the veteran stated that he has to rest and take 
medication.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, an 
examination of musculoskeletal disability performed for 
rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40 and 4.45-to include whether 
the veteran experiences functional loss due to limited or 
excess motion, painful motion, weakness, excess fatigability 
and/or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  

In this case, the medical evidence, to include the most 
recent (November 1998) VA examination report, does not 
contain sufficient clinical findings to properly consider the 
factors referred to above.  Hence, although further delay is 
regrettable, an additional VA orthopedic examination to 
obtain clinical findings as to the extent of functional loss 
attributable to such factors limited or excess movement, 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, is needed.  
The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the veteran.

To ensure that the examiner's review of the veteran's 
pertinent medical history is an informed one, up-to-date 
treatment records should also be compiled on remand, to 
specifically include medical records from any pertinent VA 
medical facility(ies) or records from any other governmental 
entity.  In this case, the claims file reflects that the 
veteran has received treatment from a VA outpatient clinic in 
Orlando, Florida.  All outstanding records from that facility 
must be requested and associated with the claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain all 
outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law, among other things, redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

The actions identified herein are consistent with the duties 
imposed by the Act.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facility(ies) 
at which the appellant may have received 
treatment, to specifically include the 
outpatient clinic in Orlando, Florida; as 
well as pertinent medical recoards from 
any other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and he and 
his representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.   

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo appropriate 
orthopedic examination at a VA medical 
facility for the purpose of determining 
the nature and severity of his service-
connected left knee disability.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and be reviewed by, the 
physician designated to examine the 
appellant.  All necessary tests and 
studies (to include range of motion 
testing, reported in degrees should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  The 
examiner should indicate whether the 
veteran's reported complaints are 
consistent with objective evidence of 
disability.  In addition, based upon 
consideration of the veteran's pertinent 
medical history and credible assertions, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied. 

6.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to herein.  
The RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, the RO should consider the 
extent of functional loss due to pain and 
other factors, to include with repeated 
use and/or during flare-ups.  The RO must 
provide full reasons and bases for its 
determinations.

7.  If the benefit sought on appeal 
remains denied, the veteran his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC)  (containing ntice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal), and afforded 
the appropriate period of time for written 
or other response thereto before the 
claims file is returned to the RO for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




